Citation Nr: 0930077	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  03-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.  In 
March 2006, the Veteran testified before the Board by video 
conference from the RO and the Board remanded the matter for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

As an initial matter, the Veteran's service treatment records 
may be incomplete.  Service treatment records associated with 
the claims file consist of a May 1969 entrance examination 
and dental treatment records.  Because VA is on notice that 
there may be additional service treatment records that may be 
applicable to the Veteran's claims for service connection and 
because those records may be of use in deciding the claim, 
these records are relevant and an attempt to obtain them 
should be made.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).


The Veteran's May 1969 enlistment examination reflects a 
normal psychiatric evaluation.  Service personnel records 
dated in March 1972 indicate that the Veteran was placed on 
restriction and given extra duties for failing to go to an 
appointed place and for disobeying a superior's order.  In 
February 1973, he again failed to obey a superior's order and 
was confined for three days.  In March 1973, the Veteran 
requested and was granted an administrative discharge from 
service.  He was not recommended for reenlistment, was not 
considered petty officer material, and was thought to have 
had an "immature personality."

VA treatment records reflect diagnoses of and treatment for 
anxiety; personality, mood, and depressive disorders; and 
PTSD.  An April 2003 mental health report reflects that the 
Veteran believed that his depression began during service.

The Veteran was afforded a VA PTSD examination in January 
2003 at which time he presented with a variety of complaints 
about his service.  He indicated that the most stressful 
incident during service was an airplane crash on his ship.  
He also indicated that during service he fought fires on the 
hanger bay, moved aircraft, performed security work, fought 
with a fellow serviceman, and learned to drink alcohol and 
use drugs.  Nonservice-related stressors included the deaths 
of his son and friend, the loss of employment, and financial 
problems.  Upon examination, he was diagnosed with 
depression, not otherwise specified, and polysubstance abuse 
in remission.  The examiner opined that the Veteran did not 
meet the DSM-IV criteria for PTSD.  The Veteran did not 
identify specific stressors, but did complain about a number 
of things he did not like about his military experience.  The 
examiner noted that the Veteran had a long history of 
substance abuse and opined that he appeared to have had 
trouble coping with life.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Accordingly, a remand is needed to determine 
whether any current psychiatric disability is related to the 
Veteran's service.  The examination should address whether 
any diagnosed mental disorders, other than PTSD, are related 
to service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  The examiner should 
specifically reconcile the opinion with January 2003 VA 
opinion and examination and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service 
treatment records.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records do not 
exist or that efforts to obtain them would 
be futile.  In the event that it is 
determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
January 2003 VA opinion and examination.  
The rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following information:

        (a)  Diagnose all current psychiatric 
disabilities.

(b)  Provide a full multi-axial diagnosis 
and specifically state whether or not 
each criterion for a diagnosis of PTSD is 
met pursuant to DSM-IV and specify upon 
what verified in-service stressor the 
diagnosis is based.  If the diagnosis is 
based on a non-service stressor, the 
examiner should so state.

(c)  Is there clear and unmistakable 
evidence that any psychiatric 
disability pre-existed the Veteran's 
service?

(d)  If so, is it as likely as not (50 
percent or more probability) that any 
preexisting psychiatric disability 
underwent a permanent increase in 
severity during or as a result of his 
service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(e)  For each psychiatric disorder 
diagnosed, the examiner should opine as 
to whether it is at least as likely at 
not (50 percent or more probability) that 
each psychiatric disability was incurred 
in or aggravated by the Veteran's service 
or is due to an event or injury during 
his service, including the March 1973 
service personnel record which indicates 
that the Veteran had an "immature 
personality."  The examiner must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied on 
lack of evidence in service medical 
records to provide negative opinion).

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

